Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks/arguments, filed 1/24/2022, with respect to claim 1 and 9 have been fully considered and are persuasive.  The rejection of claims 1 and 9 has been withdrawn. 
Furthermore, the office notes that the reference used in the non-final rejection on 9/22/2021 was commonly owned and doesn’t constitute as prior art under 35 U.S.C. 102(b) (2) (C). 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respesct to the independent claims, no prior art fairly suggest or discloses the claims filed on 1/24/2022.
In regards to Claim 1, no prior art fairly suggests or discloses “a fluid transmission and retention device for receiving the cooling fluid from at least one of the EC outlet and the RC outlet and variably distributing the cooling fluid to at least one of the heat load and the EC inlet based on the operating mode and environmental conditions, the fluid transmission and retention device including a flow control device for variable distribution of the cooling fluid to the heat load and the EC inlet”, in conjunction with the remaining elements. 
Dependent claims 2-8 are allowable by virtue of their dependency from claim 1. 
In regards to Claim 9, no prior art fairly suggests or discloses “the fluid transmission and retention device to the heat load via a first pump fluidically connected to the fluid transmission and retention device depending on the environmental conditions; and selectively directing water from the fluid transmission and retention device to the evaporative cooler via a second pump fluidically connected to the fluid transmission and retention device depending on the environmental conditions”, in conjunction with the remaining elements. 
Dependent claims 10-14 are allowable by virtue of their dependency from claim 9. 
Claims 15-24 have already been disclosed as allowable in the non final rejection filed on 9/22/2021. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LePoudre (U.S Publication 2019/0113247 A1) – Discloses a scavenger plenum including a evaporative cooler, recovery coil, fan, a tank which together cool the heat load, furthermore, the scavenger plenum can run in different modes depending on the environmental condition 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.